DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim status
The examiner acknowledged the amendment made to the claims on 03/24/2022.
Claims 1-3, 5-6, 8-10 and 16-21 are pending. Claims 1, 8 and 19-21 are currently amended. Claims 2-3, 5-6, 9-10 and 16-18 are previously presented. Claims 4, 7, and 11-15 are cancelled. Claims 20-21 are newly presented. Claims 1-3, 5-6, 8-10 and 16-21 are hereby examined on the merits. 

Claim Objections
Claim 16 is objected to because of the following informalities: a period should be following “16”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities: a space should be inserted between “;” and “and” at the end of step b), and a period should be included at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 9-10, 17 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites that the paste is formed into shaped articles, claim 10 recites the paste is exuded, and claim 17 recites forming the paste into cubes by means of extrusion. However, claim 1 from claims 9-10 and 17 depend recites that it is the mixture of the paste and the molten fat that is being extruded into shaped articles. It is thus unclear what is being extruded into shaped articles (is it the paste, or the mixture of the paste and the molten fat?) in claims 9-10 and 17. For the purpose of examination, the paste as recited in claims 9-10 and 17 are interpreted to mean “the paste mixed with the molten fat” as recited in claim 1. Claim 19 depends from claim 17 and therefore necessarily incorporates the indefinite subject matter therein. Appropriate correction is required. 
Claim 19 recites “wherein cubes of the shaped savoury concentrate produced retain the cube shape when placed in a hot air circulation oven at 125 ºC for 3 minutes”. However, it is not clear what standard is used to determine if a shaped savoury concentrate retains the cubic shapes or not after being subjected to heating. In other words, it is unclear a shaped savory concentrate at what state is considered that its cubic shape is retained after heating, and at what state is considered that its cubic shape is not retained. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8-9, 16, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smorenburg WO 2009/068378 A1 (hereinafter referred to as Smorenburg) in view of Farr EP 2651240 B1 (hereinafter referred to as Farr).
Regarding claims 1, 3, 5, 6, 17 and 21, Smorenburg teaches a process of preparing a shaped savory concentrate (e.g., bouillon cubes) having a water activity of less than 0.65, preferably between 0.3 and 0.5, and fat including liquid oil (e.g., olive oil), solid fat (animal or vegetable) or a combination thereof at a content of 7-30% by weight, said process comprising preparing a mixture comprising all the ingredients followed by shaping the mixture by extrusion into a cube; in particular, in one of the examples, Smorenburg teaches that all the crystalline ingredients (NaCl, MSG, sugar) are mixed first, followed by adding a first part of water, followed by adding molted fat, followed by adding a second part of water, and followed by adding starch before extrusion into shaped particles (for example, cubes) (page 9, line 4-7; page 5, line 10-12, line 24-page 6, line 10; page 11, line 25-page 14, line 3; examples; claim 12).
The water activity and the fat content as disclosed by Smorenburg overlap with or encompass the ranges recited in the claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
 Olive oil as disclosed by Smorenburg reads on the limitations that the fat comprises at least 30% vegetable oil and has an N20 of less than 60%, which is certainly in a liquid state when combined with other ingredients.
Smorenburg teaches that the extruded cube comprises 30-70% NaCl, 10-45% glutamate, 5% sugar, 2-20% starch, 7-30% fat (liquid oil, solid fat or combination thereof), and 1% water (page 4, line 28-page 5, line 12; page 8, line 28-34). As such, Smorenburg teaches a concentration of edible salt, fat (liquid and solid), water, starch, glutamate, etc. that overlaps with or encompasses those as recited in the claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Smorenburg teaches both liquid oil and solid fat in molten state but silent regarding the individual part by weight of liquid oil and solid fat as recited in claims 1 and 21. However, Smorenburg teaches that fat are used as a binding agent, and that the fat in the bouillon cube according to the invention maybe any fat (both liquid oil and solid fat; para. that bridges page 5-6). Therefore, it would have been obvious to a skilled artisan to have manipulated the amounts of each individual fat in the composition, provided that they could suitable bind the ingredients to form a bouillon cube. As such the weight part of both liquid oil and molten recited in the claims are merely obvious variants of the prior art.
Smorenburg teaches solid fat could be animal or vegetable fat but being silent regarding the solid fat content of the solid fat. 
In the same field of endeavor, Farr teaches a process of preparing a shaped stock cube comprising combining fat, sugar, salt, MSG, starch, water, etc. into a paste, and shaping the paste into cube by extrusion, wherein solid palm fat in molten state is combined with the edible salt and other ingredients ([0011-0012; 0028-0029; 0019-0022; 0026; 0035-0038; 0045]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Smorenburg by using solid palm fat as the source of the solid fat with reasonable expectation of success, for the reason that prior art has established that solid palm fat is a functional equivalent suitable for the intended purpose. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07.
Solid palm fat is known to have an N20 of at least 50%.
While claims 1 and 21 teaches forming a premix comprising salt, sugar, glutamate, flour, vegetable oil first then mixing the premix with water to form a paste and mixing the paste with molten fat before extrusion, Smorenburg teaches mixing all the crystalline ingredients (NaCl salt, MSG, sugar) first, followed by adding water, molted fat, and starch before be formed into a shaped article. That is to say, the prior art differs from the claims in the order of mixing ingredients. However, the selection of any order of mixing ingredients is prima facie obvious in the absence of convincing arguments or evidence that the claimed order provides an unexpected result. (See MPEP 2144.04 IV).	
Regarding claim 8, Smorenburg implicitly teaches that salt, glutamate and sugar and water are mixed at room temperature and that fat is molten by heating to 60-70ºC prior to be mixed with other ingredients (page 13, line 5-13). As such, Smorenburg teaches a temperature that overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 9, Smorenburg teaches the shaped savory concentrate has a mass of 2-15 g (page 9 line 28).
Regarding claim 16, Smorenburg teaches adding garnish (e.g., 5-25% herbs and spices; page 8, line 29-34) to the paste the amount of which overlaps or falls within that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 18, Farr teaches that a bouillon cube obtained from extrusion should have a hardness lower than 50 N (0016; 0037]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the amount of water and starch or optimized the extrusion conditions such that the soft cubes of Achterkamp has a hardness of less than 50 N, for the reason that the prior art has establishes that such a hardness is suitable in the art of preparing a bouillon cube.
The hardness as disclosed by Farr which overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 19, Smorenburg as modified by Farr teaches what has been recited above but does not teach that the shaped savoury concentrate retains the cubic shape when placed in a hot air circulation oven at 125 ºC for 3 minutes. However, given that the shaped savoury concentrate as disclosed by Smorenburg as modified by Farr is prepared from the essentially same raw materials at overlapping amounts as the claimed method and that the shaped savoury concentrate is prepared using the same extrusion method, it logically follows that the shaped savory concentrate of Achterkamp has the same heat stability as the shaped savoury concentrate as claimed. See MPEP 2112.01 I, product and apparatus claims- when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smorenburg as modified by Farr as applied to claim 1 above, and further in view of Froehlich WO 03/000077 A1 (hereinafter referred to as Froehlich).
Regarding claim 2, Smorenburg as modified by Farr teaches what has been recited above but is silent regarding the particle size of the salt. In the same field of endeavor, Froehlich teaches a method making a soft bouillon tablet using sodium chloride that has a mean diameter of 120-600 microns (page 5 line 21-27; page 1, line 21-26; page 2, line 18-23). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Smorenburg by using sodium chloride salt of 120-600 microns with reasonable expectation of success, for the reason that the prior art has established that sodium chloride of abovementioned size is an art-recognized salt suitable for use as the salt in a bouillon cube. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
Sodium chloride salt with a mean diameter of 120-600 microns reasonably falls within or overlaps with the mass weighted average diameter recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smorenburg as modified by Farr as applied to claim 1 above, and further in view of Tamagni US Patent No. 6,099,888 (hereinafter referred to as Tamagni).
Regarding claim 10, Smorenburg teaches an extrusion step (page 12, line 14 but is silent regarding the exit temperature during extrusion. In the same field of endeavor, Tamagni teaches a method of making a stock cube by extrusion where the extrudate at the die end has a temperate of 10-35 ºC such that the extrudate strip could achieve a stable consistency after extrusion (Abstract; column 3, line 1-8). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Smorenburg by setting the exit temperature of the extrusion to 10-35 ºC such that the extrudate strip could achieve a stable consistency.
The temperature as disclosed by Tamagni overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Smorenburg WO 2009/068378 A1 (hereinafter referred to as Smorenburg).
Regarding claim 20, Smorenburg teaches a process of preparing a shaped savory concentrate (e.g., bouillon cubes) having a water activity of less than 0.65, preferably between 0.3 and 0.5, and fat including liquid oil (e.g., olive oil), solid fat (animal or vegetable) or a combination thereof at a content of 7-30% by weight, said process comprising preparing a mixture comprising all the ingredients followed by shaping the mixture by extrusion into a cube; in particular in one of the examples, Smorenburg teaches that all the crystalline ingredients (NaCl, MSG, sugar) are mixed first, followed by adding part of water, followed by adding molted fat, followed by adding a second part of water, and followed by adding starch before extrusion into shaped particles (for example, cubes) (page 9, line 4-7; page 5, line 24-page 6, line 10; page 11, line 25-page 14, line 3; claim 12).
The water activity and the fat content as disclosed by Smorenburg overlap with the ranges recited in the claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
 Olive oil as disclosed by Smorenburg reads on the limitations that the fat comprises at least 30% vegetable oil, which is certainly in a liquid state when combined with other ingredients.
Smorenburg teaches that the extruded cube comprises 30-70% NaCl, 10-45% glutamate, 5% sugar, 2-20% starch, 5-25% plant pieces (e.g., herbs and spices), 7-30% fat (liquid oil, solid fat or combination thereof), and 1% water (page 4, line 28-page 5, line 12; page 8, line 28-34). As such, Smorenburg teaches a concentration of edible salt, fat (liquid and solid), water, starch, glutamate, etc. that overlaps with or encompasses those as recited in the claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
While claim 20 teaches forming a premix comprising salt, sugar, glutamate, flour, fat first then mixing the premix with water to form a paste before extrusion, Smorenburg teaches mixing all the crystalline ingredients (NaCl salt, MSG, sugar) first, followed by adding water, molted fat, and starch before be formed into a shaped article. That is to say, the prior art differs from the claim in the order of mixing ingredients. However, the selection of any order of mixing ingredients is prima facie obvious in the absence of convincing arguments or evidence that the claimed order provides an unexpected result. (See MPEP 2144.04 IV).	

Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered and the examiner’s response is shown below:
Applicant’s arguments on pages 6-8 of the Remarks regarding Achterkamp is moot because in response to the amendment made by the applicant,  Achterkamp is no longer relied upon in the instant rejection. Further, the examiner submits that although prior art as cited in the office action mailed 09/28/2021 and in the instant office action does not teach the order of mixing ingredients as claimed, the selection of any order of mixing ingredients is prima facie obvious in the absence of convincing arguments or evidence that the claimed order provides an unexpected result. (See MPEP 2144.04 IV).   Unfortunately, in the instant case, applicant has not provided convincing arguments and evidences showing the criticality associated with the claimed order of mixing ingredients.
Applicant argues on page 7 of the Remarks that the declaration filed 03/22/2021 has demonstrated that the process steps (e.g., the order of mixing) as claimed are critical and has generated unexpected result.
Applicant’s arguments are considered but found unpersuasive. The declaration under 37 CFR 1.132 filed 03/22/2021 is insufficient to overcome the rejection of pending claims because:  
The showing is not commensurate in scope with the claim 1 (or claim 20-21). First, without more information, it is not clear if the HB palm oil multi frac (PO) used in Table 1 of the declaration is such that it comprises at least 30% vegetal oil and that said fat being in a liquid state when combined with salt and particulate; nor is it clear if dfPOs used in Table 1 is actually a fat having an N20 of at least 50% as required by the claims. 
Second, there is no adequate basis to conclude that salt, particulate ingredients, fat, etc. mixed at a proportion that is different than those of Table 1 but still meets the proportions recited in claim 1 (or claims 20- 21) will still behave the same when they are subjected to the processes recited in para. 6-7 of the declaration. In other words, one cannot tell if subjecting a mixture of salt, particulate ingredients, fat, etc. to the same processes of para. 6-7 of the declaration will lead to the same results if the amounts of aforementioned ingredients are different from those recited in Table 1 but still meet the ratios recited in claims 1 (or claims 20-21). 
Further, regarding the final products made by the claimed process and the prior art process (e.g., Farr process as relied upon by the examiner in the office action mailed 04/09/2021), one cannot necessarily conclude that the cubes made by the claimed process is actually superior to the clamed one based on the showing in the declaration. Specifically, the Office notes that where Farr reference explicitly describes that extruding the concentrate produces a stock cube, applicant asserts that the concentrate cannot be extruded when following prior art procedure (see page 7 of the Remarks and para. 7 of the declaration, in which applicant is basically asserting that the claimed process could produce an extruded cube but the prior art process could not, thus the claimed process is superior or critical). Applicant is invited to refer to MPEP 716.07 which states that  since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950).
The office further notes that where para. 6 of the declaration shows that in making the claimed concentrate, salt, particulate ingredients, fat are first combined and then mixed with water and molten fat, claim 20 does not recite a step of adding molten fat. As such, the showing in the declaration is additionally not commensurate in scope with claim 20 besides what is enumerated above.
For the forgoing reasons enumerated above, applicant’s arguments regarding the dependent claims are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793